Title: Four Letters of Introduction for Joseph Priestley, 20–21 August 1774
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques,Hahn, Johann David,Allamand, Jean-Nicolas-Sébastien,Bicker, Lambertus


In late August Joseph Priestley left with his patron, Lord Shelburne, for a Continental tour. It included the Low Countries and the Rhineland and ended in October in Paris, where Priestley demonstrated some of his experiments with gases and discussed them with Lavoisier in the first meeting between those two giants of chemistry. Franklin gave Priestley introductions to Dubourg, two Dutch academics of his acquaintance, and the secretary of the Batavian Society of Experimental Science, of which he had been a member since 1771. Some of the notes were more concerned with Franklin’s own affairs than with his friend, but all were intended to pave the way for him; we therefore print them together.
 
I. To Jacques Barbeu-Dubourg
Dear Friend,
London, Augt. 20. 1774
This Line will be put into your Hands by my excellent Friend Dr. Priestly, whose Character in the learned World is not unknown to you. His Name alone is a sufficient Recommendation to those Civilities you have so much Pleasure in showing to Strangers of Merit. My best Respects to the good Ladies and believe me ever, My dear Friend Yours most affectionately
B Franklin
Mons. Dubourg
 
II. To Johann David Hahn
Sir,
[August 20 or 21, 1774]
I am much oblig’d by your valuable Present of several Tracts which I received thro’ the Hands of our common Friend Sir John Pringle; particularly for that on Fix’d Air, a Subject which of late engages much the Attention of our Philosophers here, and in which no one has more distinguish’d himself than Dr. Priestly, who puts this Letter into your Hands. His Character in the Republick of Letters you must be well acquainted with, and I am sure you will be pleas’d with the Opportunity of conversing with him. I beg your Acceptance of the enclos’d Pamphlet, and am with the greatest Esteem, Sir, Your most obedient and most humble Servant
B F
M. Hahn,
 
III. To Jean-Nicolas-Sébastien Allamand
Sir,
London Aug 21. 1774
I was much obliged by the Readiness with which you gratified me, by sending me a Copy of the Letter relating to the smoothing of the Sea by Oil. You will see that I have in the enclos’d, of which I beg your Acceptance, made some Use of that Letter.
  Dr. Priestly, so celebrated thro’out Europe for his philosophical Writings, does me the Honour to present this Line to your Hands. His Character alone will be a sufficient Recommendation to your Civilities, and I am sure you will be pleas’d with an  Opportunity of conversing with him. I am ever, with the greatest Esteem and Respect, Sir, Your most obedient humble Servant
B Franklin

Please to present my respectful Compliments with the other Copy to his Excy. Count Bentinck
Professor Allemand,

 
IV. To Lambertus Bicker
Sir
London Aug 21. 1774
I order’d from Paris a Copy of the Translation into French of my Philosophical Works, to be sent to the Batavian Society at Rotterdam, as a Mark of my great Respect for that Society. I wish to know whether it came to hand.
Having this Opportunity by my excellent Friend Dr. Priestly, (with whose Character as a Philosopher you must be acquainted) I send to the Society another Trifle of mine; of which I beg their Acceptance.
If the Society have published any of their Transactions, I should be glad to have them, and will readily pay the Charge. I am very respectfully Sir, Your most obedient humble Servant
B F
Mr. Secry of the Batavian Society   Rotterdam
